UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7689



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ANTHONY HARRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-99-255, CA-01-60-1)


Submitted:   February 12, 2002         Decided:     February 28, 2002


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Anthony Harris, Appellant Pro Se.    Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Anthony Harris seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Harris, Nos. CR-99-255; CA-01-60-1

(M.D.N.C. Sept. 10, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2